Fourth Court of Appeals
                                San Antonio, Texas
                                      April 21, 2016

                                   No. 04-15-00074-CV

                                      Stacey SCOTT,
                                         Appellant

                                             v.

                    Larry FURROW and Keller Williams Legacy Group,
                                    Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-1125-CV
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

       The court has considered the Appellant's Motion for En Banc Reconsideration, and the
motion is DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court